Citation Nr: 1734109	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-06 0427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen service connection for myelodysplastic syndrome, to include as due to herbicide agent exposure, and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel
INTRODUCTION

The Veteran had active service with the Navy from September 1966 to October 1969, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office in St. Petersburgh, Florida (RO), which denied reopening the claim for entitlement to service connection for myelodysplastic syndrome, to include as due to exposure to an herbicide agent.

In December 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.


FINDINGS OF FACT

1.  In an unappealed June 2008 rating decision, the RO denied service connection for myelodysplastic syndrome.

2.  Evidence received since the June 2008 rating decision is new and material, sufficient to reopen service connection for myelodysplastic syndrome.

3.  The Veteran was presumptively exposed to herbicide agents during active service.

4.  The evidence of record is at least in equipoise as to whether currently diagnosed myelodysplastic syndrome is etiologically related to service.





CONCLUSIONS OF LAW

1.  The June 2008 rating decision, which denied service connection for myelodysplastic syndrome, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The evidence received subsequent to the June 2008 rating decision is new and material to reopen service connection for myelodysplastic syndrome.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2016).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for myelodysplastic syndrome, to include as due to herbicide agent exposure, have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the April 2010 and August 2010 VCAA notice letters provided adequate preadjudicatory notice to the Veteran with regard to his claim.  Because the Board is granting the full benefit sought on appeal with regard to reopening service connection for myelodysplastic syndrome, further discussion with regard to the duties to notify and assist is not necessary.

Reopening Service Connection Law and Analysis

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (2016).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the veteran's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

The RO previously denied service connection for myelodysplastic syndrome, as due to exposure to herbicide agents, in a June 2008 rating decision, finding that available scientific and medical evidence did not support the conclusion that the condition is associated with herbicide agent exposure.  The Veteran did not submit a notice of disagreement to the June 2008 rating decision or submit additional evidence in support of the claim within one year of the June 2008 denial.  Thus, the decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  Therefore, new and material evidence must tend to establish that currently diagnosed myelodysplastic syndrome is related to herbicide agent exposure.

New evidence received subsequent to the June 2008 rating decision, pertinent to the appeal to reopen service connection for myelodysplastic syndrome, includes VA and private treatment records, medical literature and the Veteran's statements and hearing testimony.  In a December 2016 Travel Board hearing, the Veteran indicated that he was presumptively exposed to herbicide agents while stationed in Vietnam and reported that he had never been exposed to any other chemicals besides Agent Orange.  The Veteran also testified that he was accepted as a participant to a Dana-Farber Cancer Institute Agent Orange MDS Veterans Study which is testing for the relationship between Agent Orange exposure and myelodysplastic syndrome.  Specifically, he indicated that to qualify for the study, you had to be a U.S. Armed Force veteran who was presumptively exposed to Agent Orange during the Vietnam conflict with a diagnosis of myelodysplastic syndrome.  The Veteran further testified that in March 2010, his VA physician opined that his diagnosed leukemia was related to his Agent Orange exposure.  The Board notes that both the Dana-Farber Cancer Institute Agent Orange MDS Veterans Study documentation and the March 2010 medical opinion have been associated with the record.

Subsequent to the December 2016 Travel Board hearing, the Veteran also submitted medical literature discussing facts about Agent Orange and its potential link to myelodysplastic syndrome.  The article discusses recent experiments, which have confirmed that myelodysplastic syndrome, like other cancers, require multiple genetic events to occur over a series of time before the condition fully develops.  Thus, if the first of these required events occurred as a chemical injury in the 1960s or 1970s, that DNA injury in a bone marrow cell could have made it more likely that myelodysplastic syndrome would develop later on as a result of subsequent events.

The Veteran also submitted two prior Board decisions from December 2004 and April 2008, which, in resolving all benefit of the doubt in favor of the Veterans, granted service-connection for myelodysplastic syndrome based on presumed exposure to Agent Orange.  The Board notes, however, that prior Board decisions do not constitute binding precedent.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1303 (2016).

The Board finds that the aforementioned new evidence of record relates to an unestablished fact necessary to substantiate a claim for service connection for myelodysplastic syndrome, to include as due to exposure to herbicide agents.  See Shade, 24 Vet. App. at 117.  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for myelodysplastic syndrome has been received, and the claim is reopened.  See 38 C.F.R. § 3.156 (2016).

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the Court held that claims to reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits. Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. 
 § 7104(a) is the veteran's claim of entitlement to VA benefits.  Because the Board is granting service connection for myelodysplastic syndrome, the Board finds no prejudice to the Veteran based on de novo review of the claim.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b) (2016). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, to include malignant tumors, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In this case, myelodysplastic syndrome is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) and 3.307(a)(3) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2016).   In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. 
§ 3.309(e) (2016). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2016).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii) (2016). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection Analysis

The Veteran contends that diagnosed myelodysplastic syndrome is due to his exposure to Agent Orange while stationed in Vietnam.  Private treatment records show the Veteran was diagnosed with myelodysplastic syndrome in April 2007 by bone marrow biopsy.  After reviewing all the lay and medical evidence of record, the Board finds, in resolving all benefit of the doubt in his favor, that currently diagnosed myelodysplastic syndrome was incurred in service.  

The Veteran's DD Form 214 shows that that his last duty assignment and major command was Naval Support Activity, Da Nang, Republic of Vietnam, and he received the Republic of Vietnam Campaign Medal and Vietnam Service Medal with two Bronze Stars.  Military personnel records include a July 1968 standard transfer order and travel authorization forms, which show the Veteran was ordered to proceed to the Naval Support Activity, Da Nang, Vietnam.  Therefore, because the Veteran's service involved actual duty in the Republic of Vietnam, he is presumed to have been exposed to herbicides in service.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).

The Board notes that while the Veteran is found to have been presumptively exposed to herbicide agents during his service in Vietnam, his claimed disability on appeal must be a presumptive disease enumerated within 38 C.F.R. § 3.309(e) in order to be awarded a grant of service connection under 38 C.F.R. § 3.307.  Myelodysplastic syndrome is not a "chronic disease" related to herbicide exposure in Vietnam listed under 38 C.F.R. § 3.309(e); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.307 do not apply.

The Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed myelodysplastic syndrome is etiologically related to service.

Service treatment records do not show symptoms, treatment or complaints of myelodysplastic syndrome, rather, the first medical evidence of myelodysplastic syndrome was within private treatment records, which show the Veteran had a low cell count and multiple bruises in March 2007, and a diagnosis of the condition in April 2007.

VA treatment records show the Veteran had undergone an Agent Orange examination in March 2010, to which the examiner confirmed the Veteran's exposure to herbicide agents in service and his current diagnosis of myelodysplastic syndrome with a high suspicion of leukemia.  Upon taking a medical history and conducting a medical examination of the Veteran, the VA physician opined that the Veteran's diagnosis was "related to Agent Orange."

In a December 2016 Travel Board hearing, the Veteran testified that he was not exposed to any other chemicals when he worked in his previous work, to include farm work.

The Veteran submitted documentation and email correspondence regarding the Dana-Farber Cancer Institute Agent Orange MDS Veterans Study in December 2016, of which the Veteran was participating in.  The goal of the study is to better understand the potential contribution of exposures to herbicides in the Vietnam conflict to subsequent acquisition of myelodysplastic disorder.  Veterans are eligible for the study if they were presumptively exposed to Agent Orange and have a confirmed diagnosis of one of the forms of myelodysplastic syndromes as defined by the World Health Organization.  Attached email correspondence shows the Veteran had applied and was accepted to participate in the study, and in December 2016, was advised by the study to proceed with giving a blood and saliva sample in a collection kit.  Medical literature from the study indicated that there is no obvious cause of myelodysplastic syndrome, however, a known risk factor is repeated exposure to chemical benzene, which damages the DNA of stem cells.  

The Veteran submitted two previous Board decisions, dated December 2004 and April 2008, which, in affording the particular Veterans all benefit of the doubt, granted service-connection for myelodysplastic syndrome based on presumed exposure to Agent Orange.  It is noted, however, that prior Board decisions do not constitute binding precedent.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1303 (2016).

In a medical article received in December 2016, the author, a physician employed by the Dana-Farber Cancer Institute, indicated that Agent Orange was a toxic aromatic hydrocarbon (molecules with a benzene ring) which had a synthetic byproduct, called dioxin, which is a known carcinogen.  The physician further stated that myelodysplastic syndrome is classified as a cancer by the World Health Organization and by the U.S. National Cancer Institute. 

In review of the medical and lay evidence of record, the Board finds, in affording the Veteran all benefit of the doubt, that currently diagnosed myelodysplastic syndrome is related to the Veteran's presumed exposure of herbicide agents during active service.  The Board finds probative the March 2010 medical opinion within VA treatment records, which indicates, upon examination and record review, that the Veteran's current diagnosis of myelodysplastic syndrome is "related to Agent Orange."  The Board also finds probative the Veteran's acceptance to the Dana-Farber Cancer Institute Agent Orange MDS Veterans Study, which states that a known risk factor of contracting myelodysplastic syndrome is exposure to chemical benzene, to which medical literature received in December 2016 confirms is found within Agent Orange.  The Veteran has testified that he has had no other known exposure to chemical agents, and therefore, the Board finds, in resolving all benefit of the doubt in favor of the Veteran, that the Veteran's myelodysplastic disorder is related to his active duty service.  Accordingly, service connection for myelodysplastic disorder is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for myelodysplastic disorder, to include as due to herbicide agent exposure, is granted.




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


